Exhibit 10.1



FIRST AMENDMENT TO
POINTE O'HARE LEASE

THIS FIRST AMENDMENT TO POINTE O'HARE OFFICE LEASE ("First Amendment") is made
as of the day of May, 2003, by and between ORIX O'HARE II, INC., an Illinois
corporation ("Landlord") and COLE TAYLOR BANK, an Illinois corporation
("Tenant").

RECITALS:

WHEREAS, Landlord and Tenant have entered into that certain office lease dated
as of March 5, 2003 for office space located in the Pointe O'Hare Development;
and

WHEREAS, pursuant to the terms of Section 32.02 of the Lease, Tenant has the
right to elect to increase the size of the Premises; and

WHEREAS, Tenant has elected to lease a portion of the ninth (9th) floor of the
Building; and

WHEREAS, Landlord and Tenant desire to amend the Lease to reflect the addition
of a portion of the ninth floor to the Premises and to modify certain other
terms of the Lease as specifically set forth herein; and

WHEREAS, pursuant to the terms of Section 32.01 of the Lease, the parties
contemplated utilizing an add-on factor to convert usable to rentable square
footage applicable to the First Additional Premises (as hereinafter defined) of
1.1476 ("Original Add-on Factor"). As a result of the configuration of the First
Additional Premises, the actual add-on factor to convert usable to rentable
square footage applicable to the First Additional Premises is 1.1508 ("Revised
Add-on Factor"). Landlord and Tenant have agreed that the rentable square
footage of the First Additional Premises reflect the Revised Add-on Factor.
Notwithstanding the foregoing agreement as to calculation of the rentable square
footage of the First Additional Premises, Landlord and Tenant have agreed the
economics of the First Additional Premises shall be determined upon the basis of
the Original Add-on Factor.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Landlord and Tenant agree as follows:

1. Defined Terms. All undefined terms used herein shall have the meanings

ascribed thereto in the Lease.

2. Premises.

a. Section 1.01 of the Lease is hereby modified by adding the following to the
end of the Section:

"("Initial Premises") and 5,658 rentable square feet of the ninth (9th) floor of
the Building, as outlined on Exhibit C, Page 5 of 5 attached hereto ("First
Additional Premises")."

Exhibit C, Page 5 of 5 is attached to this Amendment.

All references to Page "______" of 4 on Exhibit C are hereby modified to be Page
"_____" of 5.

All references to the Premises in the Lease shall mean the Initial Premises and
First Additional Premises, taken together.



3.. Base Rent. In addition to the BASE RENT SCHEDULE set forth in Section 3.02
of the Lease applicable to the Initial Premises, and notwithstanding the terms
of Section 32.04 hereof, Section 3.02 of the lease is hereby amended by adding
the following BASE RENT SCHEDULE applicable to the Additional Premises and the
following combined Base Rent Schedule applicable to the Initial Premises and the
Additional Premises Combined:

ADDITIONAL PREMISES BASE RENT SCHEDULE

Months

SF

RSF

Annual Base Rent

Monthly Base Rent

0-12

5,658

0

0

0

13-24

5,658

15.955

$90,272

$7,523

25-36

5,658

16.434

92,984

7,749

37-48

5,658

16.927

95,773

7,981

49-60

5,658

17.435

98,647

8,221

61-72

5,658

17.958

101,606

8,467

73-84

5,658

18.497

104,6560

8,721

85-96

5,658

19.052

107,796

8,983

97-108

5,658

19.624

111,033

9,253

109-120

5,658

20.213

114,365

9,530

121-132

5,658

20.819

117,794

9,816

 



COMBINED BASE RENT SCHEDULE
APPLICABLE TO INITIAL PREMISES
AND ADDITIONAL PREMISES



Months

SF

Annual Base Rent

 

Monthly Base Rent

         

0-6

108,174

0

 

0

7-12

108,174

$640,725

 

$53,394

13-18

108,174

730,997

 

60,916

19-24

108,174

750,475

 

62,540

25-30

108,174

753,187

 

62,765

31-36

108,174

772,665

 

64,389

37-42

108,174

775,454

 

64,621

43-48

108,174

795,957

 

66,330

49-54

108,174

798,831

 

66,569

55-60

108,174

1,955,212

 

162,934

61-66

108,174

1,958,171

 

163,181

67-72

108,174

2,013,529

 

167,794

73-78

108,174

2,016,579

 

168,048

79-84

108,174

2,073,988

 

172,832

85-90

108,174

2,077,128

 

173,094

91-96

108,174

2,136,588

 

178,049

97-102

108,174

2,139,825

 

178,319

103-108

108,174

2,200,309

 

183,359

109-114

108,174

2,203,641

 

183,637

115-120

108,174

2,266,176

 

188,848

121-126

108,174

2,269,605

 

189,134

127-132

108,174

2,334,190

 

194,516





 

4. Rentable Area of the Premises. The reference to One Hundred Two Thousand Five
Hundred Sixteen (102,516) set forth in Section 4.02(h) of the Lease is hereby
deleted and One Hundred Eight Thousand One Hundred Seventy Four (108,174) is
hereby substituted therefore. Notwithstanding the terms of Section 32.01 of the
Lease, which Section contemplated application of the Original Add-on Factor in
determining the rentable square footage of the First Additional Premises,
Landlord and Tenant hereby agrees to utilize the Revised Add-on Factor in
determining the rentable square footage of the First Additional Premises, which
rentable square footage is 5,658.

5. Tenant's Proportionate Share. Notwithstanding the terms of Section 32.04 of
the Lease, the reference to thirty-eight and 98/100 percent (38.98%) set forth
in Section 4.02(j) of the Lease is hereby deleted and forty one and 13/100
percent (41.13%) is hereby substituted therefore. Landlord and Tenant
acknowledge, pursuant to agreement of the parties, the foregoing calculation as
to Tenant's Proportionate Share is calculated upon the basis of the First
Additional Premises containing a deemed 5,642 rentable square feet (which is
calculated using the Original Add-on Factor in lieu of the 5,658 rentable square
feet comprising the First Additional Premises, which usage of a lesser rentable
square footage is by agreement of Landlord and Tenant and is used solely for
purpose of calculation of Tenant's Proportionate Share and Tenant's
Proportionate Share shall, throughout the Term, be calculated as aforesaid.



6. Tenant Improvement Allowance.

Notwithstanding the terms of Section 32.05 of the Lease, the reference to Four
Million Nine Hundred Twenty Thousand Seven Hundred Sixty-Eight Dollars
($4,920,768) set forth in Paragraph 6(a) of the Work Letter is hereby deleted
and Five Million One Hundred Ninety One Thousand Five Hundred Eighty Four
Dollars ($5,191,584) is hereby substituted therefore.

The reference to 102,516 set forth in Paragraph 6(a) of the Work Letter is
hereby deleted and, notwithstanding the terms of Paragraph 4 above, Landlord and
Tenant agree, solely for the purpose of calculation of the Allowance, 108,158 is
hereby substituted therefore.



7. Moving Allowance. Notwithstanding the terms of Section 32.05 of the Lease,
the reference to Two Hundred Five Thousand Thirty-Two Dollars ($205,032) set
forth in Paragraph 6(b) of the Work Letter is hereby deleted and Two Hundred
Sixteen Thousand Three Hundred Sixteen Dollars ($216,316) is hereby substituted
therefore. Landlord and Tenant acknowledge, pursuant to agreement of the
parties, the foregoing calculation of the Moving Allowance was, solely for
purpose of calculation of the Moving Allowance, based upon a deemed 5,642
rentable square feet applicable to the First Additional Premises.



8. Additional Shared Riser Space. Pursuant to the terms of Section 32.05 of the
Lease, Landlord hereby grants to Tenant a non-exclusive right to use of a shared
riser serving the Additional Premises.

9. Reaffirmation of Lease. Except as herein specifically provided, the terms,
conditions and provisions of the Lease are hereby reaffirmed and incorporated
herein by reference and shall, except as specifically hereby modified, in all
respects remain in full force and effect. Any references in the Lease and this
First Amendment to the Lease shall mean the Lease, as amended by the First
Amendment.

[Remainder of page intentionally left blank]

 

IN WITNESS WHEREOF, the First Amendment is executed by the undersigned as of the
date first above written.

ORIX O'HARE II, INC., an Illinois COLE TAYLOR BANK, an Illinois

Corporation banking corporation

 

By: /s/ James H. Purinton By: /s/ Bruce Taylor

Name: James H. Purinton Name: Bruce Taylor

Title: President Title: President

 

The following Exhibits to the First Amendment to Pointe O'Hare Office Lease have
been omitted.



The Company agrees to supplementally furnish these Exhibits to the Securities
and Exchange Commission upon request.

Exhibit C - First Additional Premises